NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHERYL KELMAR,                                  No. 20-55722

                Plaintiff-Appellant,            D.C. No. 2:12-cv-06826-PSG-RGK

 v.
                                                MEMORANDUM*
PHILIP GUTIERREZ, Judge; FINK, Judge,

                Defendants-Appellees,

and

BANK OF AMERICA CORPORATION; et
al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                              Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Cheryl Kelmar appeals pro se from the district court’s order rejecting her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proposed complaint under a pre-filing vexatious litigant order. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Moy v.

United States, 906 F.2d 467, 469 (9th Cir. 1990). We affirm.

       The district court did not abuse its discretion by rejecting Kelmar’s proposed

complaint because the complaint was within the scope of the district court’s pre-

filing vexatious litigant order. See Weissman v. Quail Lodge, Inc., 179 F.3d 1194,

1197 (9th Cir. 1999) (“District courts have the inherent power to file restrictive

pre-filing orders against vexatious litigants with abusive and lengthy histories of

litigation. Such pre-filing orders may enjoin the litigant from filing further actions

or papers unless he or she first meets certain requirements, such as obtaining leave

of the court . . . .” (internal citation omitted)).

       We reject as without merit Kelmar’s contention that the district judge should

have recused himself from this action.

       We do not consider Kelmar’s contentions regarding the underlying merits of

her proposed complaint or the vexatious litigant orders against her in the Central

District of California and Santa Barbara County Superior Court because those

issues are outside the scope of this appeal.

       AFFIRMED.




                                              2                                20-55722